NUMBER 13-18-00289-CV

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


            IN RE JOSE MACDONALD GERVACIO AND WORLDWIDE
                          TECHSERVICES, L.L.C.


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

  Before Chief Justice Contreras and Justices Longoria and Hinojosa
                  Memorandum Opinion Per Curiam1

        Relators Jose MacDonald Gervacio and Worldwide TechServices, L.L.C. filed a

petition for writ of mandamus in the above cause. Through this original proceeding,

relators seek to compel the trial court to vacate a protective order. The Court requested

and received a response from real party in interest, Shirley Jefferson. Thereafter, relators

filed a reply.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); id. R. 47.4 (distinguishing opinions and memorandum opinions).
       Mandamus is an extraordinary remedy. In re H.E.B. Grocery Co., 492 S.W.3d 300,

302 (Tex. 2016) (orig. proceeding) (per curiam). Mandamus relief is proper to correct a

clear abuse of discretion when there is no adequate remedy by appeal. In re Christus

Santa Rosa Health Sys., 492 S.W.3d 276, 279 (Tex. 2016) (orig. proceeding). Relators

bear the burden of proving both requirements. In re H.E.B. Grocery Co., 492 S.W.3d at

302; Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992) (orig. proceeding). An abuse

of discretion occurs when a trial court’s ruling is arbitrary and unreasonable or is made

without regard for guiding legal principles or supporting evidence. In re Nationwide Ins.

Co. of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); Ford Motor Co. v. Garcia,

363 S.W.3d 573, 578 (Tex. 2012). We determine the adequacy of an appellate remedy

by balancing the benefits of mandamus review against the detriments. In re Essex Ins.

Co., 450 S.W.3d 524, 528 (Tex. 2014) (orig. proceeding); In re Prudential Ins. Co. of Am.,

148 S.W.3d 124, 136 (Tex. 2004) (orig. proceeding); In re McAllen Med. Ctr., Inc., 275
S.W.3d 458, 464 (Tex. 2008) (orig. proceeding).

       In accordance with these principles, mandamus may issue to correct an erroneous

protective order.   See, e.g., In re Collins, 286 S.W.3d 911, 920 (Tex. 2009) (orig.

proceeding).    Mandamus may be appropriate to review a protective order which

erroneously prevents or limits the discovery of relevant information. In re State Auto Prop.

& Cas. Ins. Co., 348 S.W.3d 499, 500 (Tex. App.—Dallas 2011, orig. proceeding [mand.

dism’d]). Further, mandamus relief may issue when a protective order vitiates a party’s

ability to present a viable claim or defense. In re Edge Capital Grp., Inc., 161 S.W.3d
764, 770 (Tex. App.—Beaumont 2005, orig. proceeding); In re Arriola, 159 S.W.3d 670,

677–78 (Tex. App.—Corpus Christi 2004, orig. proceeding). Mandamus may also be



                                                2
appropriate to vacate a protective order where the order “thwarts important public

policies.” In re Collins, 286 S.W.3d at 920–21; see Garcia v. Peeples, 734 S.W.2d 343,

345 (Tex. 1987) (orig. proceeding) (conditionally granting mandamus relief to vacate an

overly broad protective order which violated public policies regarding shared information).

       The Court, having examined and fully considered the petition for writ of mandamus,

the response, the reply, the applicable law, and the record, is of the opinion that relators

have not established their right to the relief sought. Accordingly, we deny the petition for

writ of mandamus.

                                                               PER CURIAM

Delivered and filed the
28th day of March, 2019.




                                                3